Exhibit 10.1
 
SETTLEMENT AGREEMENT


This Settlement Agreement (the “Agreement”) is made the 1st day of November 2011
(the “Execution Date”) by and between Forex International Trading Corp., 49
Front Street, Suite 206, Rockville Centre, New York 11570, a Nevada corporation
(“Forex”), and A.T. Limited - LIECHTENSTEINSTRASSE 3/15 VIENNA, A-1090 AUSTRIA
(“ATL”) and WATFORD HOLDING INC., a Corporation- 19-21 KOVSHEY AHERMON, REHOVOT
75666, Israel (“WHI”) and JAMES BAY HOLDINGS, INC – 4829 LINDLEY AVE., TARZANA,
CA 91356 (“JBI” and collectively with WHI, “Holders”) (each a “Party” and
collectively the “Parties”).


WITNESSETH:


WHEREAS, on July 8, 2010, Forex issued a Convertible Promissory Note to A.T.
Limited (“ATL”) in aggregate principal amount of $500,000 (the “Forex Note”).  


WHEREAS, in consideration for Forex issuing the Forex Note, ATL issued Forex a
Secured and Collateralized Promissory Note in the principle amount of $400,000
(the “ATL Note”).


WHEREAS, the Forex Note bears interest at 10%, matures two years from the date
of issuance and is convertible into Forex common stock, at ATL’s option, at a
conversion price of $0.20 subject to a reset provision providing a discount of
25% to the market.  


WHEREAS, concurrent with the conversion of the Forex Note, ATL must make a
payment to Forex reducing a pro rata amount owed to Forex under the ATL Note.  


WHEREAS, ATL provided an initial advance of $71,736 (the “Advance”) to the
Company.


WHEREAS, on or about January 18, 2011, Forex issued 324,234 common shares to ATL
to settle the Advance in lieu of cash payment of $71,736.79 but such shares were
not delivered to ATL (“Undelivered Shares”)


WHEREAS, as of the date hereof, ATL has advanced to Forex under the ATL Note an
additional amount of $159,495 (the “Second Advance”) resulting in Forex being
indebted to ATL in the amount of $231,231, which includes the Advance and the
Second Advance (“Total Debt”) for which Forex did not issue ATL shares in
violation of the Forex Note.


WHEREAS,  on April 7, 2011, ATL assigned the two-thirds of the Total Debt to the
Holders.


WHEREAS, the Parties to this Settlement Agreement now desire to terminate any
and all agreements between them and to resolve all disputes existing between
them.


NOW, THEREFORE, in consideration of the mutual promises, releases, and payments
provided for herein, the Parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
 
1. Obligations Among the Parties. By the Parties executing this Agreement, in
consideration of the termination of the Total Debt by the Holders and ATL, Forex
shall issue the Holders, on a pro rata basis in accordance with their holdings,
45,000 shares of Series B Convertible Preferred Stock which terms are set forth
in the Certificate of Designation attached hereto as Exhibit A. Thereafter,
Forex shall have no further financial obligations to ATL whatsoever and the
Holders and ATL shall have no further financial obligations to Forex whatsoever.
ATL will surrender the Undelivered Shares to Forex to return to treasury for
cancellation. Following the issuance of the 45,000 Shares of Series B
Convertible Preferred Stock and surrender of the Undelivered Shares, all
balances between Forex and ATL will be off set, so no party has any balance with
the other party.
 
2. Releases: The Parties hereby mutually release each other from and against any
and all claims, choses in action and from any and all debts, obligations,
claims, and causes of action either of them may have against the other and
against the other‘s respective agents, representatives, employees, predecessors,
successors, officers, directors, shareholders, partners, subsidiaries, parents,
or affiliates, whether such debts, obligations, claims, or causes of action are
accrued or unaccrued, or known or unknown.  This release includes but is not
limited to any and all claims relating to any interest, penalties or fees
resulting from the ATL Note and the Forex Note.
 
3. No Admission of Liability: No party admits any default, error, liability, or
wrongdoing by entering into this Agreement.  Neither shall any party hereto
portray this Agreement or any act taken under or in connection with it as an
explicit or implicit statement or admission of the strength or weakness of any
position taken by any party.  Instead, the Parties enter into this Agreement to
constructively resolve disputes between them and to avoid litigation.
 
4. Settlement of Debt, Liabilities & Obligations. Each of the Parties
acknowledges and understands that this Agreement shall settle all debts,
liabilities and obligations between the Parties and that any and all prior
Agreements are hereby null and void.
 
5. No Oral Modifications: This Agreement sets forth the entire agreement between
the Parties and supersedes in its entirety any and all prior agreements,
understandings or representations relating to the subject matter hereof and may
not be changed or terminated orally.  The Parties represent that in entering
this Agreement they do not rely on any statement or fact not set forth herein.
 
6. Governing Law, Remedies, Venue and Jurisdiction: This Settlement Agreement
shall be governed exclusively by the Laws of the State of California, and any
actions, claims or proceedings shall be subject to the exclusive venue and
jurisdiction of the state and Federal Courts in Los Angeles, California. The
Parties hereby waive any right to a jury trial. In the event of a default by
either Party, the other Party’s sole remedy shall be to enforce the terms of
this Settlement Agreement. In the event a Party to this Settlement Agreement
must institute suit or a cause of action to enforce the terms of this Settlement
Agreement, the prevailing party will be entitled to fees and costs, including
reasonable attorney’s fees. This shall also include any attorney’s fees required
for the purposes of executing and collecting on the amounts due pursuant to the
Stipulated Judgment, the actual Judgment and the Security Interest.
 
7. Notices: All notices, requests, demands, claims, and other communications
hereunder shall be in writing and delivered via overnight courier.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
given as of the next business day.  Such notices shall be addressed to the
intended recipient(s) as set forth above.
 
8. No Representations: Neither party has relied upon any representations or
statements made by the other party hereto which are not specifically set forth
in this Agreement.
 
9. Severability:  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
 
10. Entire Agreement:  This Agreement represents the entire agreement and
understanding between the Parties concerning the termination of the Purchase
Order and Teaming Agreement (collectively the “Agreements”), and supersedes and
replaces any and all prior agreements and understandings concerning the
Agreements.
 
11. Binding Effect: This Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors, assigns,
distributees, heirs, and grantees of any revocable trusts of a Party. No Party
may assign either this Agreement or any of its or his or her rights, interests,
or obligations hereunder without the prior written approval of the other
Parties.
 
12. No Third-Party Beneficiaries: This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
13. Headings and Counterparts: The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.  Facsimile and photocopies of this Agreement shall have
the same effect as originals.
 
 
2

--------------------------------------------------------------------------------

 
 
14. Waivers: No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence and all waivers must be in writing,
signed by the waiving Party, to be effective.
 
 
15. Further Assurances: Each Party shall, at the reasonable request of any other
Party hereto, execute and deliver to such other Party all such further
instruments, assignments, assurances and other documents, and take such actions
as such other Party may reasonably request in connection with the carrying out
the terms and provisions of this Agreement.
 
 
16. Voluntary Execution of Agreement:  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
 
(a)  
They have read this Agreement;



 
(b)  
They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;



 
(c)  
They understand the terms and consequences of this Agreement and of the releases
it contains;



(d)  
They are fully aware of the legal and binding effect of this Agreement; and



(e)  
Each signatory to this Agreement below represents that he/she has the requisite
authority and has been duly authorized by his/her respective corporation to
execute this Agreement.





 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 

FOREX:      ATL:       Forex International Trading Corp.   A.T. Limited      
By: /s/ Darren Dunckel     By: /s/ Avi Tiran Name: Darren Dunckel    Name: Avi
Tiran Title: Chief Executive Officer    Title: Sole Director       HOLDERS      
    WATFORD HOLDINGS INC.   JAMES BAY HOLDINGS, INC       By:/s/ Alex
Shvartsman     By:/s/ Garri Chevhyavsky Name: Alex Shvartsman   Name: Garri
Chevhyavsky Title: Director    Title: CEO and Director

 
 
 
4
 